 1

 2

 3

 4

 5

 6                            IN THE UNITED STATES BANKRUPTCY COURT
 7                                      FOR THE DISTRICT OF ARIZONA
 8
         In re:                                                  In Proceedings Under Chapter 11
 9
         APACHE JUNCTION HOSPITAL, LLC dba                       Case No. 4:13-bk-18188-SHG
10       ARIZONA REGIONAL MEDICAL CENTER,
                                                                 ORDER GRANTING EIGHTEENTH
11                            Debtor.                            MOTION TO EXTEND BAR DATE
                                                                 FOR FILING OBJECTIONS TO
12                                                               CLAIMS

13                This matter came before the Court on the Eighteenth Motion to Extend Bar Date for Filing
14   Objections to Claims [Docket No. 443] (the “Motion”) filed by John P. Madden, in his capacity
15   as the Liquidation Trustee of the Liquidation Trust. 1
16                Based on the Motion and the entire record before the Court; and good cause appearing,
17                IT IS HEREBY ORDERED as follows:
18                A.     The Motion shall be, and hereby is, granted in its entirety.
19                B.     The Current Bar Date for the Liquidation Trustee to file objections to claims is
20   hereby extended by an additional 90 days, through and including March 11, 2019, without
21   prejudice to the Liquidation Trustee seeking an additional extension of the Bar Date by motion
22   filed on or before such date.
23                              DATED AND SIGNED AS INDICATED ABOVE
24

25

26   1
         Capitalized terms not defined in this Order have the meaning ascribed to them in the Motion.




Case {00409851.1
      4:13-bk-18188-SHG
                 }
                                   Doc 446-1 Filed 01/03/19 Entered 01/03/19 10:37:57
                                    Desc Exhibit A Page 1 of 1
